Citation Nr: 1633479	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  10-22 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, previously denied as depression, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection a respiratory disorder, to include sleep apnea, and if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection hypertension. 

4.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to March 1993, which included service in the Southwest Asia theatre of operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2008 and October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Per his request, the Veteran was scheduled to participate in a Board hearing to be conducted at the RO via videoconference on May 7, 2013.  However, he failed to appear for this scheduled hearing, and in a statement received on May 10, 2013, he withdrew his hearing request.  38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2015).

The Board has broadly construed the Veteran's claim seeking to reopen his previously-denied service connection claim for breathing problems and obstructive sleep apnea as a claim for a respiratory disorder, and broadly construed his claim seeking to reopen his service connection claim for depression, anxiety, panic attacks, and posttraumatic stress disorder (PTSD) as a claim for an acquired psychiatric disorder, so as to afford the Veteran the greatest opportunity to substantiate his claims.   See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In July 2014, the Board remanded the case for further development, and it has now been returned to the Board for further appellate review.  At such time, the Board also issued a concurrent decision adjudicating the Veteran's claims seeking reimbursement for certain medical expenses.  As reflected in the July 2014 remand of this appeal, the Board characterized the Veteran's respiratory, psychiatric, and hypertension claims as initial service connection claims.  However, as set forth below, these claims were previously denied by final rating decisions; therefore, the claims are more accurately characterized as claims to reopen.  

This appeal has been processed using the paperless, electronic Virtual VA (VVA) and Veterans Benefit Management System (VBMS) systems.

The reopened claim for service connection for a respiratory disorder as well as the claim for service connection for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in February 2004, the RO denied the Veteran's claims seeking service connection for hypertension, a respiratory disorder (referred to as breathing problems), and a psychiatric disorder (referred to as depression).  

2.  Evidence added to the record since the prior final denials of the service connection claim for respiratory and psychiatric disorders is neither cumulative nor redundant of the evidence of record at the time of these decisions, and the newly associated evidence raises a reasonable possibility of substantiating these claims.

3.  Evidence added to the record since the final prior denial of the service connection claim for hypertension is cumulative or redundant of the evidence of record at the time of the decision and fails to raise a reasonable possibility of substantiating the Veteran's claim.

4.  The Veteran's currently diagnosed mood disorder due to general medical condition is caused, inter alia, by his service-connected disabilities of irritable bowel syndrome and fibromyalgia.

CONCLUSIONS OF LAW

1.  The February 2004 rating decision that denied the Veteran's claims seeking entitlement to service connection for hypertension, a respiratory disorder (referred to as breathing problems), and a psychiatric disorder (referred to as depression) is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2015)].

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for respiratory and psychiatric disorders.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156(a) (2015). 

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  The criteria for service connection for a mood disorder due to general medical condition, as secondary to service-connected irritable bowel syndrome and fibromyalgia, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In VAOPGCPREC 6-2014, VA's General Counsel recognized that, in Kent, supra, the Court held that, upon receipt of a claim to reopen, VA must "look at the bases for the denial in the prior decision and . . . [provide] a notice letter that describes what evidence would be necessary to substantiate th[e] element or elements ... that were found insufficient in the previous denial."  However, it was further noted that, such holding in Kent, which required VA to provide case-specific notice upon receipt of a claim to reopen, is inconsistent with the subsequent Federal Circuit decisions in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), and Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007), holding that section 5103(a)(1) is satisfied by "generic notice," i.e., notice that "identif[ies] the information and evidence necessary to substantiate the particular type of claim being asserted" by a claimant and rejecting the argument that the statute requires specific notice of missing evidence with respect to a particular claim.  Further, subsequent to Kent, Congress revised 38 U.S.C. § 5103(a) in Public Law 112-154 to authorize VA to provide notice under that section before VA receives the claim, such as by including the notice on standard application forms.  Under the Federal Circuit's precedents and the revision made by Public Law 112-154, 38 U.S.C. § 5103(a)(1) cannot be construed to require notice tailored to the facts or circumstances of an individual claim.

Therefore, VA's General Counsel determined that Kent is no longer controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide such case-specific notice to a claimant who has filed an application to reopen a previously denied claim and, pursuant to 38 U.S.C. § 5103(a)(1), upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

With regard to the Veteran's claims seeking to reopen service connection for respiratory and psychiatric disorders, as well as the underlying reopened service connection claim for a psychiatric disorder, the Board's decision herein reopens those previously denied claims and grants service connection for a mood disorder as secondary to his service-connected irritable bowel syndrome comprise a complete grant of the respective benefits sought.  Accordingly, no further action is required to comply with the VCAA and its implementing regulations, as they pertain to these claims.  As set forth below, the reopened service connection claim for a respiratory disorder is being remanded to ensure such due process, as required by the VCAA. 

With regard to the Veteran's claim to reopen service connection for hypertension, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter issued in April 2008, sent prior to the initial unfavorable decision issued in June 2008, advised the Veteran of the evidence and information necessary to substantiate his claim to reopen, to include the basis of the prior final denial, the definition of new and material evidence, and the elements of service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter further advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board notes that the Veteran has not been provided with a VA examination in connection with his claim pertaining to hypertension; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. 
§ 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim for service connection for hypertension is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal.

In July 2014, the Board remanded the case to allow the RO to complete their development of the claims on appeal and to readjudicate the claims after consideration of the significant volume of VA treatment records that had been associated with the record since the issuance of the May 2010 statement of the case.   When explaining the need to remand these claims, the Board further noted that no VA Form 8 (certification of appeal) or VA Form 646 (statement of representative regarding the appeal) was of record.  However, the remand directives themselves did not specifically instruct the AOJ to associate these missing documents with the record, but rather to complete the development of the claims and readjudicate them thereafter.  

Accordingly, in October 2014, the AOJ sent the Veteran a letter requesting that he identify or submit any private treatment records referable to his claimed conditions; however, he did not respond; and in December 2014, the AOJ associated outstanding VA treatment records with the record.  The AOJ subsequently readjudicated the case, as reflected in the December 2014 supplemental statement of the case, after which the Veteran's representative reviewed the claims file, and in May 2016, submitted an informal hearing presentation advancing arguments on the Veteran's behalf.  As these actions indicate that the AOJ completed their development of the claims on appeal and allowed the Veteran's representative to review the record and submit related argument, the Board finds that the AOJ has substantially complied with the July 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Claims to Reopen Service Connection for Hypertension,  
a Respiratory Disorder, and a Psychiatric Disorder

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the instant case, the Veteran previously claimed entitlement to service connection for a respiratory disorder, referred to as breathing problems; for a psychiatric disorder, referred to as depression; and hypertension; and these claims were all denied in a February 2004 rating decision.  The evidence then of record consisted of the Veteran's service treatment records, post-service VA treatment records, and submitted statements.  In that regard, the Veteran's post-service treatment records failed to reflect a current diagnosis of a respiratory disorder; and while the Veteran's post-service VA treatment records then reflected current diagnoses of a psychiatric disorder and hypertension, the Veteran's service treatment records failed to reflect any psychiatric or hypertensive treatment.  Thus, as reflected in the February 2004 rating decision, the RO determined that the Veteran did not have a current respiratory disorder that could be linked to service, and that the Veteran's post-service hypertension and psychiatric disorders could not be linked to service.  

With regard to the February 2004 rating decision denying the Veteran's claims for hypertension, a respiratory disorder (referred to as breathing problems), and a psychiatric disorder (referred to as depression), he was apprised of his appellate rights in an attachment to the February 2004 notice accompanying this decision.  In January 2005, the Veteran filed a notice of disagreement with regard to the denial of service connection for hypertension, a psychiatric disorder, and a respiratory disorder.  In July 2006, the RO issued a statement of the case readjudicating these claims; however, the Veteran did not timely enter a substantive appeal and no additional evidence was received within the remainder of the appeal period.  Furthermore, while the Veteran's service personnel records were associated with the record in February 2010, they do not pertain to a claimed in-service event, injury, or disease referable to his claimed conditions.  In this regard, while such confirm the Veteran's service in Southwest Asia, such information was previously of record.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable.  Therefore, the February 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2015)].

The Board notes that, in connection with the issuance of the statement of the case in July 2006, the AOJ promulgated a rating decision that denied the Veteran's claim for a psychiatric disorder, referred to as PTSD, in which it was similarly concluded that there was a lack of evidence relating the Veteran's post-service diagnosed psychiatric disorder to service.  The Veteran was informed of the decision and his appellate rights that same month.  While he did not enter a notice of disagreement as to such denial, he submitted additional evidence within one year of the decision in March 2007, which included a lay statement from his spouse addressing his alleged PTSD and a February 2007 VA treatment record reflecting a diagnosis of PTSD, prolonged combat zone, and mood disorder due to medical condition.  Therefore, as such evidence addresses the basis of the denial of service connection for PTSD in the July 2006 rating decision, the Board finds that it is new and material and, consequently, such rating decision is not final.  Furthermore, the Veteran's claim for an acquired psychiatric disorder was subsequently addressed in the October 2008 rating decision, which is currently on appeal and, thus, non-final.  Consequently, while numerous other rating decisions issued since October 2008 address variations of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board finds that such are moot as his earlier appeal for service connection for an acquired psychiatric disorder remains pending.

With regard to whether the record establishes a basis for reopening the Veteran's claims for service connection for respiratory and psychiatric disorders (previously denied as depression), the evidence received since the prior final February 2004 rating decision includes the Veteran's VA treatment records reflecting diagnoses of respiratory disorders (obstructive sleep apnea and small airway restrictive disease) and a psychiatric disorder related to a service-connected disability (a mood disorder due a general medical condition, including service-connected irritable bowel syndrome and fibromyalgia).  Given that these newly-associated VA treatment records establishes the presence of a current respiratory disorder and the presence of psychiatric disorder relatable to a service-connected disability, the Board finds that this evidence directly relates to the reason the Veteran's claims were initially denied, namely the lack of evidence suggesting a current respiratory disorder and a service-related psychiatric disorder.  

As discussed below, the Board finds that this newly-associated evidence provides a basis for granting service connection for a psychiatric disorder, and with regard to the Veteran's claim for a respiratory disorder, the Board finds that this new evidence, when coupled with other evidence already of record, triggers VA's duty to obtain a related medical opinion to determine whether any current respiratory disorder is related to service, to include the Veteran's service in the Persian Gulf.  See Shade, supra.  Accordingly, the Board finds that this evidence is both new and material, sufficient to reopen the Veteran's service connection claims for  psychiatric and respiratory disorder.  The merits of the reopened service connection claims for psychiatric and respiratory disorders are addressed below, in the decision and remand portions of the decision, respectively.  

With regard to whether the record establishes a basis for reopening the Veteran's previously-denied service connection claim for hypertension, as referenced above, the evidence of record at the time of the RO's denial of this claim in February 2004 included the Veteran's service treatment records, submitted statements, and post-service VA treatment records.  

In this regard, the Board notes that, in his previously submitted statements, the Veteran failed to specifically assert that his post-service hypertension had its onset in or is otherwise related to service.  Indeed, when completing the VA Form 21-526 (formal service connection claim form) in February 2003 in which he filed his initial hypertension service connection claim, the Veteran left the date fields for onset of disability blank, whereas for his other claimed disabilities, he specifically noted in-service dates of inception.     

The Veteran's service treatment records fail to reflect any diagnoses of hypertension or elevated blood pressure readings that could constitute hypertension, as defined by VA, namely any readings of diastolic blood pressure of 90 mmHg or greater or systolic blood pressure of 160 mmHg or greater.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Rather, of the many blood pressure readings recorded during the Veteran's service spanning from July 1987 to March 1993, the highest diastolic blood pressure reading recorded was 83 mmHg, and the highest systolic blood pressure reading recorded was 139 mmHg.  

The VA treatment records created during the year after the Veteran's discharge from active service (during which he was receiving extensive treatment for his now service-connected irritable bowel syndrome), reflect no recorded elevated blood pressure readings, as defined above.  Rather, the record reflected the first elevated blood pressure reading in September 1994, more than one year after the Veteran's discharge after service, at which time the Veteran's blood pressure was noted to be 150 mmHg over 99 mmHg.  However, blood pressure readings recorded in the months prior to and after this date were not elevated, failing to suggest that the Veteran's blood pressure at this time was predominantly elevated, as required for a diagnosis of hypertension per VA regulations.  

Rather, the Veteran's VA treatment records reflect the first diagnosis of hypertension in August 1998, more than five years after service, when the Veteran was treated for a hypertensive crisis, at which time he sought treatment for light-headedness, dizziness, disorientation, and chest pain.  At this time he was discovered to have sustained markedly elevated blood pressure, forming the basis for a diagnosis of hypertension. 

The evidence added to the record since the February 2004 denial of the Veteran's claim for service connection for hypertension includes his submitted statements and VA and private treatment records.  The Veteran's treatment records continue to reflect his diagnosis of and treatment for hypertension, but contain no etiological nexus to service or a service-connected disability.  Further, in his submitted statements, the Veteran has not asserted a causal basis for relating his current hypertension to service or a service-connected disability, nor has his representative made any such argument on his behalf.  

Given the foregoing, the Board finds that, the evidence associated with the record since the last final disallowance is not new and material so as to serve to reopen the Veteran's claim, as the evidence fails to relate to the reason the Veteran's claim was initially denied, namely the lack of a nexus to service or an indication that his hypertension manifested in the year after service.  Furthermore, the newly-associated evidence does not trigger VA's duty to obtain a VA examination and/or medical opinion to explore such a potential relationship.  Therefore, the Board finds that the evidence added to the record since the final prior denial of the service connection claim for hypertension is cumulative or redundant of the evidence of record at the time of the decision and fails to raise a reasonable possibility of substantiating the Veteran's claim.  Therefore, such claim is not reopened.

Reopened Service Connection Claim for a Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

During the pendency of this appeal, the Veteran has been diagnosed with several acquired psychiatric disorders, including PTSD, a major depressive disorder, an anxiety disorder, and a mood disorder due to his general medical condition, including his service-connected irritable bowel syndrome.  However, with regard to his acquired psychiatric disorders other than mood disorder, the evidence fails to demonstrate a nexus, or relationship, between such disorders and his military service, to include his deployment in Southwest Asia.  In this regard, a September 2011 VA examination reflects that the Veteran's acquired psychiatric disorder, diagnosed as anxiety disorder not otherwise specified at the time, was less likely as not due to the Veteran's military service, to include his fear of hostile military or terrorist activity.  There is no probative opinion to the contrary. 

However, the record includes VA treatment records created in August, September, October, and December of 2012; and April, June, and November of 2013, all of which reflect a VA treatment provider's diagnoses of a mood disorder due to his general medical conditions, with his service-connected irritable bowel syndrome (currently evaluated as 30 percent disabling) and fibromyalgia (currently evaluated as 40 percent disabling) listed among his contributing medical conditions.  Given these clear and unequivocal findings by a qualified medical professional that the Veteran's service-connected disabilities, namely his irritable bowel syndrome and fibromyalgia, has contributed to the development of a psychiatric disorder, namely a mood disorder due a general medical condition, service connection for such disorder on a secondary basis is warranted.  


ORDER

New and material evidence having been received, the claims of entitlement to service connection for respiratory and psychiatric disorders are reopened; to this extent only, the respective appeals are granted.

New and material evidence having not been received, the claim of entitlement to service connection for hypertension is not reopened; the appeal is denied.  

Service connection for a mood disorder due to a general medical condition, as secondary to service-connected irritable bowel syndrome and fibromyalgia, is granted.  

REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's reopened service connection claim for a respiratory disorder, he is currently diagnosed with obstructive sleep apnea and small airways dysfunction/reactive airways disease (as indicated by the results of pulmonary functioning testing), both of which we were diagnosed during his July 2011 VA Persian Gulf War examination.  The Veteran asserts that he developed his current respiratory disorders as a result of his exposure to environmental toxins while serving in the Southwest Asia theatre of operations.  As such, a remand is necessary in order to obtain an opinion regarding whether the Veteran's diagnosed respiratory disorders are related to such in-service exposures.    

With regard to the Veteran's initial service connection claim for diabetes mellitus, he is currently diagnosed with diabetes mellitus, which he asserts originated in service.  A review of the Veteran's service treatment records reflect that majority of his glucose readings were within the normal range (i.e., ranging from 70 to 110); however, in May 1990, he had a glucose reading of 145.  As such, a VA medical opinion to explore the etiology of the Veteran's diabetes mellitus and its potential relationship to service has not been obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  (While a July 2011 VA Persian Gulf War examination reflects a diagnosis of diabetes mellitus, no etiological opinion was rendered in conjunction with this examination.)  Accordingly, such a medical opinion must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the Veteran's July 2011 Persian Gulf War examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the July 2011 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Upon a review of the record, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's diagnosed respiratory disorders of obstructive sleep apnea and small airways dysfunction/reactive airways disease are related to his military service, to include his exposure to environmental hazards consistent with his service in Southwest Asia.

The examiner must provide a rationale for all opinions expressed.

2.  Forward the record to an appropriate medical professional so as to obtain an opinion addressing the etiology of the Veteran's currently diagnosed diabetes mellitus.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  The need for an examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a review of the record, the examiner should state whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's currently diagnosed diabetes mellitus had its onset during service, within one year of his service discharge in March 1993 (i.e., by March 1994), or is otherwise related to his service, to include his exposure to environmental hazards consistent with his service in Southwest Asia.  In this regard, the medical professional is asked to consider and comment on the clinical significance of the Veteran's elevated blood glucose reading of 145 in May 1990.  

The examiner should provide a rationale for all opinions expressed.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


